Citation Nr: 9922583	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-41 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition claimed as secondary to mustard gas exposure.  

2.  Entitlement to service connection for a skin condition 
claimed as secondary to mustard gas exposure.  




REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
February 1943 to December 1945.  He was a prisoner of war of 
the German government from March 2, 1945 to March 30, 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 decision of the RO.  

This case was remanded by the Board for additional 
development in January 1997.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
respiratory disorder is plausible.  

2.  The veteran's claim of service connection for a skin 
disorder is plausible.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a respiratory disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.316 (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a skin disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.316 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Evidence of full-body exposure to mustard gas during active 
service, together with the subsequent development of 
specified skin and respiratory disabilities listed under 
38 C.F.R. § 3.316, is sufficient to establish service 
connection for that disorder.  

In this case, the veteran claims to have been part of a group 
upon whom chemicals were tested at the Edgewood Arsenal in 
1945.  The record includes a Commendation for Meritorious 
Service awarded for the veteran's willingness to have himself 
exposed to chemical agents.  Although this Commendation does 
not state which chemicals were tested, a letter was received 
in May 1997 from the Department of the Army Historical 
Research and Response Team which states the following:

The majority of the test reports 
involving human volunteers exposed to 
mustard agent and lewisite for the World 
War II period do not include 
identification of the participants . . . 
.

[The veteran] was able to[ ]provide a 
copy of the Special Order (290) dated 16 
December 1945.  This special order 
commends the veteran for participation in 
testing.  It is highly probable that he 
had at least one full-body exposure in 
the gas chamber.  The special order 
citing [the veteran] for his 
participation should be all that is 
required to establish "reasonable 
doubt" on behalf of this veteran.

Based on this evidence, it is the opinion of the Board that 
the veteran's claims of exposure to mustard gas during 
service are valid.  The Board will therefore assume mustard 
gas exposure and will apply the presumptions which accompany 
such exposure.

Given the veteran's presumed exposure to mustard gas and his 
subsequent development of respiratory and skin disorders, the 
Board finds that the veteran has presented claims which are 
plausible.  That is, the Board finds the claims of service 
connection for respiratory and skin disabilities to be well 
grounded.



ORDER

As the claims of service connection for respiratory and skin 
disorders are well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.  



REMAND

In light of the recently received evidence showing that the 
veteran was likely exposed to mustard gas during service, the 
Board finds that additional examinations are required to 
determine the nature of his claimed pulmonary and skin 
disorders.  Additional treatment records also should be 
obtained for review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
lung and skin conditions since service.  
After securing the necessary release, the 
RO should obtain copies of all records 
from any identified treatment source.  

2.  The veteran should be afforded a VA 
pulmonary examination to the nature and 
extent of the claimed lung disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
this regard.  The examiner should elicit 
from the veteran and record a complete 
medical history.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has suffered from lung 
cancer, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease.  

3.  The veteran should be afforded a VA 
dermatology examination to the nature and 
extent of the claimed skin disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
this regard.  The examiner should elicit 
from the veteran and record a complete 
medical history.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has suffered from 
squamous cell carcinoma of the skin.  

4.  After the development requested 
hereinabove has been completed, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

